DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aruga et al. US 2016/0293813 (hereinafter “Aruga”) in view of Kim et al., US 2007/0139931 (hereinafter “Kim”).
Regarding claims 1, 3, 4, 6, 7, 10, 11, 13 and 15, Aruga teaches (at least in Figure 1) a light emitting device comprising: a substrate (3a) having a luminous region and a non-luminous region; a plurality of light emitting structures (2a) disposed on the luminous region of the substrate; a window having a dome shape and disposed to cover the luminous region (8), the window configured to control a traveling path of light emitted from the a plurality of light emitting structures; a reflector (7) configured to support the window and reflect the light emitted from the plurality of light emitting structures, wherein the reflector has an opening that exposes the plurality of light emitting structures mounted on the substrate (see Figure 7a); and an adhesive layer (50) disposed between the window and the reflector; wherein the window comprises a base and a lens formed above one of surfaces of the base and an end portion of the base protrudes from a side surface of the lens (8 and 212), the window configured to have a convex shape in the light traveling direction (see Figure 7a); and wherein a distance between two adjacent light emitting structures of the plurality of light emitting structures is 200 micrometers or less (total width of base is around 2000 micrometers, so distance between diodes would be within range), and wherein, in a light profile of light emitted from the light emitting device, a difference between a valley value and a peak value is 10% or less (Figures 4 and 5).  Aruga does not specifically teach a height to diameter ratio of the window is 70%, however, Aruga does teach the beam angle is 90 degrees or less.
Further, in the same field of endeavor of LEDs, Kim teaches a height to diameter ratio of less than 70% and further teaches this ratio achieves the desired beam angle of less than 90% (Figures 9 and 10 and related text).  It was well known to those of ordinary skill in the art at the time of filing that controlling the height to diameter ratio of a lens, or other aspects of the shape of the lens, such as radius of curvature, would alter the beam angle of emission for an LED in expected ways.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to optimize the ratio of height to diameter of the Aruga lens as taught by Kim, in order to optimize the emission beam angle of the LED for the intended use.
Regarding claims 2, 12 and 16, Aruga and Kim teach the invention as explained above and Aruga further teaches wherein the non-luminous region is provided with conductive patterns electrically connected to the plurality of light emitting structures (Figure 1).
Regarding claims 5 and 14, Aruga and Kim teach the invention as explained above and Aruga further teaches wherein the opening defines the luminous region and the lens has a bottom shape corresponding a shape of the opening (Figure 7a).
Regarding claim 8, Aruga and Kim teach the invention as explained above and Aruga further teaches wherein the luminous region includes: a first pad disposed between the substrate and each of the light emitting structures; and a second pad disposed around the luminous region, wherein the plurality of light emitting diodes are connected to the second pad by electrical bonding (Figure 1).
Regarding claim 9, Aruga and Kim teach the invention as explained above and Aruga further teaches wherein the light emitting structures emit UV light ([0044]).
Regarding claim 17, Aruga and Kim teach the invention as explained above and further, it is the position of the examiner that it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide phosphor within the window in order to control the color of light emitted by the device.
Regarding claim 18, Aruga and Kim teach the invention as explained above and Kim further teaches wherein the reflector has a stepped portion on a top surface thereof (Figure 3).  It would have been obvious to combine the teachings for the reasons set forth above.
Regarding claim 19, Aruga and Kim teach the invention as explained above and Aruga further teaches wherein the lens has a larger area than a size of the opening (Figure 7a).
Regarding claim 20, Aruga and Kim teach the invention as explained above and Aruga further teaches wherein an inner wall of the opening has an inclined portion (Figure 7a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875